DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Claim 1, lines 8-9, “surrounded by the three or more main phase grains” is open to broad interpretation as currently presented.  The three or more main phase grains maybe anywhere in the magnet (not necessarily adjacent to the grain boundary triple point).  Under this broad interpretation, the magnet entirely comprises grain boundary triple points (i.e. the composition of the magnet is the composition of triple points).

Claim Rejections - 35 USC § 112
Claims 1-3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, in claim 1 it is unclear how the average content in grain boundary triple points of the different elements are measured.  The specification provides specific methods for these measurements for the examples ([0118]-[0123]), but it is unclear whether the claims are limited to these methods (number of points studied, method of imaging, etc.).  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.  For purposes of examination, any 

Further regarding claim 1, claim 1 recites the limitation "the three or more main phase grains" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Further regarding claim 1, claim 1 recites “at least one of iron and cobalt, and copper” in line 12.  It is unclear if one element of iron, cobalt and copper are required, or two elements total (i.e. one of iron or cobalt, and copper).  For purposes of examination, one of these three elements will be considered to be required.

Regarding claims 2-3, claims 2 and 3 are rejected for their incorporation of the above due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention


Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yongli et al. (CN 104252939 B machine translation), hereinafter Yongli.

Regarding claims 1-3, Yongli teaches a Nd-Fe-B permanent magnet with a compound principal phase (main phase) contains Pr, ND, Dy, Tb, Ho, Fe, Co, Al and B (claim 1) with an average grain size of the compound principal phase (claim 1, i.e. multiple grains; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03) with the content of the magnet (encompassing grain boundary triple points) shown in the below table,
and the first equation calculates to 4.96 and second calculation calculates to 1.26 in atomic percentages; both meeting the limitations of claim 1 (atomic % calculation shown in far right column of below table; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).

Table
Element
Claims 2 & 3 Limitations in the whole of the magnet (Mass%)
Yongli Cl. 1 (Mass%)+
Value within Yongli Mass%
Atomic% calculated from value within Yongli range+
Pr
27.00 ≤ Pr+Nd+Tb+Dy ≤33.00;
0.20 ≤ Tb+Dy ≤ 5.00
1-9
5
2.38
Nd

18-29
27.5
12.80
Tb

0.3-3.9
0.3
0.13
Dy

0.3-4.9
0.3
0.12
Cu
0.04-0.50
0.1-0.3
0.3
0.32
Ga
0.03-0.30
0.08-0.2                             
0.14
0.13
Co
0.30-3.00
0.3-3
0.3
0.34
Al
0.15-0.30
0.1-0.6
0.35
0.87
Zr
0.10-1.00
0.06-0.14
0.1
0.07
Mn
0.02-0.10
0.002-0.069
0.04
0.04
B
0.85-1.05
0.94-0.98
0.96
5.96
Ho

0.3-3.9
2.1
0.85
Fe

62-68
62.39
74.97
Si

0.005-0.069
0.037
0.09
O

0.041-0.139
0.09
0.38


0.031-0.099
0.07
0.36
N

0.006-0.069
0.038
0.18

+In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784